DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 19-24 of U.S. Patent No. 10/735,884; 1-7, 16-20 and 22 of U.S. Patent No. 10/863,300; and 1-7 of U.S. Patent No. 10/952,010. Although the claims at issue are not identical, they are not patentably distinct from each other because the above patents include all of the limitations of the instant application claims and therefore anticipate it. While 10/735,884 and 10/952,010 use “reverberation” instead of “reflection,” the instant application claims are only later genus claims to the generic claimed inventions of said patents.
Instant
10/735,884
10/863,300
10/952,010
1. A method comprising: determining, based on a location of a sound source in a virtual environment, a first intermediate audio signal corresponding to an input audio signal; determining, based on the location of the sound source and further based on an acoustic property of the virtual environment, a second intermediate audio signal, the second intermediate audio signal corresponding to a reflection of the input audio signal off a surface of the virtual environment; and presenting, based on the first and second intermediate audio signals, an output audio signal to a listener.
1. A method of presenting an output audio signal to a listener located at a first location in a virtual environment, the method comprising: receiving an input audio signal; for each sound source of a plurality of sound sources in the virtual environment: determining, based on a location of the respective sound source in the virtual environment, a respective first intermediate audio signal corresponding to the input audio signal; associating the respective first intermediate audio signal with a first bus; determining, based on a location of the respective sound source and further based on an acoustic property of the virtual environment, a respective second intermediate audio signal, the respective second intermediate audio signal corresponding to a reverberation of the input audio signal in the virtual environment; and associating the respective second intermediate audio signal with a second bus; and presenting, via the first bus and the second bus, the output audio signal to the listener.
1. A method of presenting an output audio signal to a listener located at a first location in a virtual environment, the method comprising: receiving an input audio signal; for each sound source of a plurality of sound sources in the virtual environment: determining, based on a location of the respective sound source in the virtual environment, a respective first intermediate audio signal corresponding to the input audio signal; associating the respective first intermediate audio signal with a first bus; determining, based on a location of the respective sound source and further based on an acoustic property of the virtual environment, a respective second intermediate audio signal, the respective second intermediate audio signal corresponding to a reflection of the input audio signal in a surface of the virtual environment; and associating the respective second intermediate audio signal with a second bus; and presenting, via the first bus and the second bus, the output audio signal to the listener.
1. A method comprising: determining, based on a location of a sound source in a virtual environment, a first intermediate audio signal corresponding to an input audio signal; associating the first intermediate audio signal with a first bus; determining, based on a location of the sound source and further based on an acoustic property of the virtual environment, a second intermediate audio signal, the second intermediate audio signal corresponding to a reverberation of the input audio signal in the virtual environment; and associating the second intermediate audio signal with a second bus; and presenting, via the first bus and the second bus, the output audio signal to a listener.
2-7
See 2-7
See 2-7
See 2-7
8. A wearable device comprising: a display configured to display a view of a virtual environment; one or more sensors; one or more speakers; one or more processors configured to perform a method comprising: determining, based on a location of a sound source in a virtual environment, a first intermediate audio signal corresponding to an input audio signal; determining, based on the location of the sound source and further based on an acoustic property of the virtual environment, a second intermediate audio signal, the second intermediate audio signal corresponding to a reflection of the input audio signal off a surface of the virtual environment; and presenting, via the one or more speakers, based on the first and second intermediate audio signals, an output audio signal to a listener.
19. A wearable device comprising: a display configured to display a view of a virtual environment; one or more sensors; one or more speakers; one or more processors configured to perform a method comprising: receiving an input audio signal; for each sound source of a plurality of sound sources in the virtual environment: determining, based on a location of the respective sound source in the virtual environment, a respective first intermediate audio signal corresponding to the input audio signal; associating the respective first intermediate audio signal with a first bus; determining, based on a location of the respective sound source and further based on an acoustic property of the virtual environment, a respective second intermediate audio signal, the respective second intermediate audio signal corresponding to a reverberation of the input audio signal in the virtual environment; and associating the respective second intermediate audio signal with a second bus; and presenting, via the speakers and via the first bus and the second bus, the output audio signal to the listener.
16. A wearable device comprising: a display configured to display a view of a virtual environment; one or more sensors; one or more speakers; one or more processors configured to perform a method comprising: receiving an input audio signal; for each sound source of a plurality of sound sources in the virtual environment: determining, based on a location of the respective sound source in the virtual environment, a respective first intermediate audio signal corresponding to the input audio signal; associating the respective first intermediate audio signal with a first bus; determining, based on a location of the respective sound source and further based on an acoustic property of the virtual environment, a respective second intermediate audio signal, the respective second intermediate audio signal corresponding to a reflection of the input audio signal in a surface in the virtual environment; and associating the respective second intermediate audio signal with a second bus; and presenting, via the speakers and via the first bus and the second bus, the output audio signal to the listener.

9-13
See 20-24
See 17-20 and 22



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 12-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 6-7, there is a clarity issue from multiple uses of “the acoustic property” and “an acoustic property,” which do not appear to refer to the same acoustic property (e.g. “wherein the acoustic property comprises an acoustic property” in claim 6 and the subsequent uses of “the acoustic property” in claim 7).
Claims 12-13 and 19-20 have the same issues as claims 6-7 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaks et al. (US 2012/0093320 A1) hereinafter “Flaks.”
As to claim 1, Flaks discloses a method comprising: 
determining, based on a location of a sound source in a virtual environment, a first intermediate audio signal corresponding to an input audio signal (¶0058-0060, Figs. 5a-b. “In step 502, the location of a virtual sound source 29 is determined.” “In step 504, sound paths between the virtual sound source 29 and the listener 8 are determined.” “This may include determining a direct path.” “In step 506, an component of the 3D audio signal is determined for each sound path.” Direct path component determined based on location of sound source in virtual environment.); 
determining, based on the location of the sound source and further based on an acoustic property of the virtual environment, a second intermediate audio signal, the second intermediate audio signal corresponding to a reflection of the input audio signal off a surface of the virtual environment (¶0025 and ¶0058-0060, Figs. 5a-b. “In step 504, sound paths between the virtual sound source 29 and the listener 8 are determined This may include determining… one or more indirect paths.” “One indirect sound path is a first order path that includes sound reflection from one object.” “For example, if it was determined that there is a closed window along the first order path, the affect of the sound reflecting off from glass may be factored in… As another example, the blinds might be closed, in which case the effect that the blinds have on sound traveling on the first order path is considered. As noted earlier, the information about the room may be updated at any desired interval.” “The sensor data may be used to estimate materials in the room, such that the effect that those materials would have on sound as it travels along the paths can be determined.” “In step 506, an component of the 3D audio signal is determined for each sound path.” First order path component (i.e. reflection component) determined based on sound source location in virtual environment and property of the virtual environment (e.g. window opened/closed, blinds, etc.).); and 
presenting, based on the first and second intermediate audio signals, an output audio signal to a listener (¶0060-0061, Figs. 5a-b. “In step 506, an component of the 3D audio signal is determined for each sound path. These different components may be joined to form the 3D audio signal.” “The components may be put together to generate the 3D audio signal. Note that other processing may be performed prior to outputting the 3D audio signal.”).
	As to claim 2, Flaks discloses wherein the acoustic property of the virtual environment is determined via one or more sensors associated with the listener (¶0025, ¶0043 and ¶0058, Figs. 3 and 5a. “The sensor data may be used to estimate materials in the room, such that the effect that those materials would have on sound as it travels along the paths can be determined.” “Process 500 is one embodiment of step 306 of process 300.”).
	As to claim 3, Flaks discloses wherein the one or more sensors comprise one or more microphones (¶0043, Figs. 1, 3 and 5a. “In one embodiment, one or more microphones 31 worn by the user 8 are used to collect sensor data.”).
	As to claim 4, Flaks discloses wherein: the one or more sensors are associated with a wearable head device configured to be worn by the listener (¶0043, Figs. 1 and 3. “In one embodiment, one or more microphones 31 worn by the user 8 are used to collect sensor data.”), and 
the output audio signal is presented to the listener via one or more speakers associated with the wearable head device (¶0027 and ¶0061, Figs. 1 and 5a. “The listener 8 is wearing headphones 27 through which the 3D audio sound may be provided. In this example, the headphones 27 include two audio speakers 37, one of which is worn over or next to each ear.” “After applying the HRTF to each audio component, the components may be put together to generate the 3D audio signal.”).
	As to claim 5, Flaks discloses displaying to the listener, concurrently with the presentation of the output audio signal, a view of the virtual environment (¶0058, Fig. 1. “If a user is interacting with a virtual world depicted on a display 196, then the virtual sound source 29 could be some object being displayed in that virtual world.”).
	As to claim 14, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same rationale as claim 1 above.
	As to claims 15-18, they are rejected under claim 14 using the same rationale as claims 2-5 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flaks, as applied to claims 1 and 14 above, in view of Sarkar (US 2019/0373395 A1).
As to claim 6, Flaks does not expressly disclose retrieving the acoustic property from a database, wherein the acoustic property comprises an acoustic property determined via one or more sensors.
Flaks in view of Sarkar discloses retrieving the acoustic property from a database, wherein the acoustic property comprises an acoustic property determined via one or more sensors (Sarkar, ¶0033. “The processor 132 may be configured to determine one or more acoustic parameters associated with an object or a material. For example, the memory 134 may store an acoustic property database that indicates objects and materials and one or more acoustic parameters associated with each object or material. As a particular illustrative example, the acoustic property database may indicate a first set of acoustic properties (e.g., attenuation, absorption, reflection, and reverberation) associated with a wood door and may further indicate a second set of acoustic properties (e.g., attenuation, absorption, reflection, and reverberation) associated with a metal door.”).
Flaks and Sarkar are analogous art because they are from the same field of endeavor with respect to audio for virtual/augmented reality environments.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a database of acoustic properties, as taught by Sarkar. The motivation would have been to easily access acoustic properties of common objects/materials found in rooms (Sarkar, ¶0033).
	As to claim 7, Flaks in view of Sarkar discloses wherein retrieving the acoustic property comprises: determining, based on an output of the one or more sensors, a location of the listener (Flaks, ¶0046-0047 and ¶0059, Fig. 5b. “A 3D audio signal is determined based on the listener's location in the room and one or more of the physical characteristics of the room.” “Since the listener's location might change quite frequently, it might be carefully tracked.” User’s location determined.); and 
identifying the acoustic property based on the location of the listener (Flaks, ¶0046-0047 and ¶0059-0060, Fig. 5b. “the system may determine the location of the listener 8 and other objects 33 in the room. As one example, the other object 33 might be a sofa. The sound paths include a direct sound path and two indirect sound paths, in this example. One indirect sound path is a first order path that includes sound reflection from one object. A second order path that includes reflections from two objects is also depicted.” “For example, if it was determined that there is a closed window along the first order path, the affect of the sound reflecting off from glass may be factored in.” Acoustic properties depend on the listener’s location in the room.).
	Claims 19-20 are rejected under claim 14 using the same motivation as claims 6-7 above.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Flaks in view of Visser et al. (US 2018/0020312 A1) hereinafter “Visser.”
As to claim 8, Flaks discloses a system (Fig. 1) comprising: 
one or more sensors (¶0043, Fig. 1. “One or more microphones 31 worn by the user 8 are used to collect sensor data.”; 
one or more speakers (¶0027, Fig. 1. “The listener 8 is wearing headphones 27 through which the 3D audio sound may be provided. In this example, the headphones 27 include two audio speakers 37, one of which is worn over or next to each ear.”); 
one or more processors (¶0034, Fig. 2) configured to perform a method comprising: 
determining, based on a location of a sound source in a virtual environment, a first intermediate audio signal corresponding to an input audio signal (¶0058-0060, Figs. 5a-b. “In step 502, the location of a virtual sound source 29 is determined.” “In step 504, sound paths between the virtual sound source 29 and the listener 8 are determined.” “This may include determining a direct path.” “In step 506, an component of the 3D audio signal is determined for each sound path.” Direct path component determined based on location of sound source in virtual environment.); 
determining, based on the location of the sound source and further based on an acoustic property of the virtual environment, a second intermediate audio signal, the second intermediate audio signal corresponding to a reflection of the input audio signal off a surface of the virtual environment (¶0025 and ¶0058-0060, Figs. 5a-b. “In step 504, sound paths between the virtual sound source 29 and the listener 8 are determined This may include determining… one or more indirect paths.” “One indirect sound path is a first order path that includes sound reflection from one object.” “For example, if it was determined that there is a closed window along the first order path, the affect of the sound reflecting off from glass may be factored in… As another example, the blinds might be closed, in which case the effect that the blinds have on sound traveling on the first order path is considered. As noted earlier, the information about the room may be updated at any desired interval.” “The sensor data may be used to estimate materials in the room, such that the effect that those materials would have on sound as it travels along the paths can be determined.” “In step 506, an component of the 3D audio signal is determined for each sound path.” First order path component (i.e. reflection component) determined based on sound source location in virtual environment and property of the virtual environment (e.g. window opened/closed, blinds, etc.).); and 
presenting, via the one or more speakers, based on the first and second intermediate audio signals, an output audio signal to a listener (¶0027 and ¶0060-0061, Figs. 1 and 5a-b. “In step 506, an component of the 3D audio signal is determined for each sound path. These different components may be joined to form the 3D audio signal.” “The components may be put together to generate the 3D audio signal. Note that other processing may be performed prior to outputting the 3D audio signal.” “The listener 8 is wearing headphones 27 through which the 3D audio sound may be provided.”).
	Flaks does not expressly disclose a wearable device comprising: a display configured to display a view of a virtual environment; and the processor.
	Flaks instead discloses a separate display 196 that is part of the motion capture system 10. Wearable device 27 is part of the system. (see Fig. 1). 
	Flaks in view of Visser discloses a wearable device comprising: a display configured to display a view of a virtual environment (Visser, ¶0027-0028 and Fig. 1. Headset 102 includes display screen 114.); and the processor (Visser, ¶0027-0028 and Fig. 1. Headset 102 includes processor 114.).
Flaks and Visser are analogous art because they are from the same field of endeavor with respect to virtual sound source environments.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include the display as part of the wearable device, as taught by Visser. The motivation would have been for a more immersive experience and to consolidate parts. 
	As to claims 9-11, they are rejected under claim 8 using the same rationale as claims 2-3 and 5 above.
As to claim 12, Flaks in view of Visser discloses retrieving the acoustic property from a database, wherein the acoustic property comprises an acoustic property determined via one or more sensors of the wearable head device (Visser, ¶0034-0036, Fig. 1. Database 116 of sound characteristics for sounds picked up by microphones 106 based on acoustical environment.).
The motivation would have been to store known sound characteristics for different environments for future use.
	As to claim 13, Flaks in view of Visser discloses wherein retrieving the acoustic property comprises: determining, based on an output of the one or more sensors, a location of the listener (Flaks, ¶0046-0047 and ¶0059, Fig. 5b. “A 3D audio signal is determined based on the listener's location in the room and one or more of the physical characteristics of the room.” “Since the listener's location might change quite frequently, it might be carefully tracked.” User’s location determined.); and 
identifying the acoustic property based on the location of the listener (Flaks, ¶0046-0047 and ¶0059-0060, Fig. 5b. “the system may determine the location of the listener 8 and other objects 33 in the room. As one example, the other object 33 might be a sofa. The sound paths include a direct sound path and two indirect sound paths, in this example. One indirect sound path is a first order path that includes sound reflection from one object. A second order path that includes reflections from two objects is also depicted.” “For example, if it was determined that there is a closed window along the first order path, the affect of the sound reflecting off from glass may be factored in.” Acoustic properties depend on the listener’s location in the room.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654